Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 30, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156611(42)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  ZAID SAFDAR,                                                                                                        Justices
           Plaintiff-Appellant,
                                                                    SC: 156611
  v                                                                 COA: 337985
                                                                    Oakland CC, Family Division:
                                                                      2016-839363-DM
  DONYA AZIZ,
             Defendant-Appellee.
  _________________________________________/

        On order of the Chief Justice, the motion of plaintiff-appellant to stay proceedings
  is DENIED as moot.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 30, 2018
                                                                               Clerk